Citation Nr: 0904972	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  07-19 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss disability prior to July 6, 2007, and a rating higher 
than 20 percent from July 6, 2007, to the present.


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1950 to 
February 1953 and from December 1960 to May 1980.  His awards 
and medals include the Silver Star and Bronze Star Medal. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

AMVETS revoked its power of attorney and withdrew as the 
Veteran's representative in July 2006, prior to the 
certification of this appeal.  The record reflects that 
written notice was provided to both the Veteran and the RO. 
The Veteran has not indicated that he desires another 
representative, and the Board will proceed under the 
assumption that he wishes to represent himself.  See 38 
C.F.R. § 20.608(a) (2008).

In July 2007, during the pendency of this appeal, the 
evaluation of the Veteran's bilateral hearing loss disability 
was increased from noncompensable to 20 percent disabling, 
effective from July 6, 2007.  This action did not satisfy the 
Veteran's appeal.

The Veteran withdrew his request for a Travel Board hearing 
in April 2008.  See 38 C.F.R. § 20.704(e) (2008).

The Board notes that in May 2006, the Veteran raised the 
issues of entitlement to service connection for depressive 
disorder and tendonitis.  Those claims are referred to the 
originating agency for appropriate action.


FINDINGS OF FACT

1.  Prior to July 6, 2007, the Veteran's bilateral hearing 
loss disability was manifested by no more than level I 
hearing loss in his right ear and no more than level I 
hearing loss in his left ear.

2.  Since July 6, 2007, the Veteran's bilateral hearing loss 
disability has been manifested by no more than level V 
hearing loss in his right ear and no more than level V 
hearing loss in his left ear.




CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral 
hearing loss disability prior to July 6, 2007, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.385, 
4.85, Diagnostic Code 6100 (2008).

2.  The criteria for a rating higher than 20 percent for 
bilateral hearing loss disability on and after July 6, 2007, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.385, 4.85, Diagnostic Code 6100, 4.86 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The Court has recently provided guidance with respect to the 
notice that is necessary in increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Adequate 
VCAA notice in an increased rating claim must inform the 
claimant that he must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
and that, if an increase in disability is found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes.  If the claimant is rated under a Diagnostic Code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability, the notice letter must provide at least 
general notice of that requirement.  The notice letter must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.

The record reflects that May 2005 and March 2006 letters, 
collectively, informed the Veteran that he must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on his 
employment.  They also informed him to submit any pertinent 
evidence in his possession and provided appropriate notice 
with respect to the effective-date element of the claim.  
They included information on how VA determines the disability 
rating by use of the rating schedule and provided examples of 
the types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain), to include treatment 
records, Social Security determinations, statements from 
employers concerning the impact of the disability on the 
Veteran's employment, and statements from persons concerning 
their observations of how the disability has affected the 
Veteran.  They also informed the Veteran of the assistance 
that VA would provide to obtain evidence on his behalf.

This is not a case in which a noticeable worsening or 
increase in severity of the disability would not establish 
the Veteran's entitlement to an increased rating.  In any 
event, the Veteran was provided the specific criteria for 
rating the disability in the June 2007 Statement of the Case.  

As the RO's notification letters were written before the 
recent decision in Vasquez-Flores, it did not fully comply 
with the VCAA's notification requirements as explained in 
that decision.  However, the Veteran's February 2007 notice 
of disagreement and June 2007 substantive appeal include his 
arguments that he is entitled to a higher rating for his 
bilateral hearing loss because the symptoms of his bilateral 
hearing loss include an inability to understand telephone 
conversations, conversations with person and radio and 
television at normal volumes.  He indicated that he was 
required to turn up the radio and television volume and what 
hear conversations at a loud volume in under to understand 
them, essentially arguing that the symptoms of the 
disability, which he set forth in detail, are more severe 
than indicated by the current ratings.  In those statements 
he discussed the current severity of the disability and the 
effect of each disability on his daily life and employment.  
Consequently, any error in this regard was "cured by actual 
knowledge on the part of the claimant." See Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir 2007).  

The record reflects that service treatment records, VA 
medical records, and other post-service medical records have 
been obtained.  In addition, the Veteran has been afforded 
appropriate VA and fee-basis examinations.  The Veteran has 
not identified any outstanding evidence, to include medical 
records, that could be obtained to substantiate the claim.  
The Board is also unaware of any such outstanding evidence.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the pertinent 
implementing regulation.

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claim were insignificant and non-prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2008).

Disability ratings for hearing loss are derived from a 
mechanical application of the rating schedule to the numeric 
designations resulting from audiometric testing.  See 
Lendenman v. Principi, 3 Vet. App. 345 (1992).

The rating schedule establishes 11 auditory hearing acuity 
levels based on average puretone thresholds and speech 
discrimination.  38 C.F.R. § 4.85 (2008).

Table VI, "Numeric Designation of Hearing Impairment Based 
on Puretone Threshold Average and Speech Discrimination," is 
used to determine a Roman numeral designation (I through XI) 
for hearing impairment based on a combination of the percent 
of speech discrimination (horizontal rows) and the puretone 
threshold average (vertical columns).  The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and puretone threshold average 
intersect.  38 C.F.R. § 4.85(b).

Table VIa, "Numeric Designation of Hearing Impairment Based 
Only on Puretone Threshold Average," is used to determine a 
Roman numeral designation (I through XI) for hearing 
impairment based only on the puretone threshold average. 
 Table VIa will be used when the examiner certifies that use 
of the speech discrimination test is not appropriate because 
of language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 
38 C.F.R. § 4.86.  38 C.F.R. § 4.85(c).

The "puretone threshold average," as used in Tables VI and 
VIa, is the sum of the puretone thresholds at 1000, 2000, 
3000 and 4000 Hertz, divided by four.  This average is used 
in all cases (including those in 38 C.F.R. § 4.86) to 
determine the Roman numeral designation for hearing 
impairment from Table VI or VIa.  38 C.F.R. § 4.85(d).

Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing and the vertical columns the ear having the poorer 
hearing.  The percentage evaluation is located at the point 
where the row and column intersect.  38 C.F.R. § 4.85(e).

Provisions for evaluating exceptional patterns of hearing 
impairment under 38 C.F.R. § 4.86 (2008) are as follows:

(a)	When the pure tone threshold at each of the 
four specified frequencies (1,000, 2,000, 3,000 
and 4,000 hertz) is 55 decibels or more, the 
rating specialist will determine the Roman 
Numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results 
in the higher numeral.  Each ear will be 
evaluated separately.

(b)	When the pure tone threshold is 30 decibels 
or less at 1,000 hertz, and 70 decibels or more 
at 2,000 hertz, the rating specialist will 
determine the Roman numeral designation for 
hearing impairment from either Table VI or 
Table VIa, whichever results in the higher 
numeral.  That numeral will then be elevated to 
the higher Roman numeral.  Each ear will be 
evaluated separately.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2008) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
Veteran's service-connected bilateral hearing loss 
disability.  The Board has found nothing in the historical 
record which would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations which would warrant an 
exposition of remote clinical histories and findings 
pertaining to this disability.

After careful consideration, the Board concludes that a 
compensable rating for bilateral hearing loss disability is 
not warranted prior to July 6, 2007, and that a 20 percent 
rating is not warranted on and after that date.

The pertinent evidence for the period prior to July 6, 2007, 
consists of a June 2005 VA audiological examination report.  
That report yielded puretone thresholds in decibels (dbs) for 
the four frequencies used for VA evaluation as follows:
]

Hertz (Hz)	|1000	|2000	|3000	|4000
	|Average
Right		|25	|40	|70	|80	|54
Left		|25	|40	|65	|75	|51

Speech recognition ability was measured at 96 percent in the 
right ear and 96 percent in the left ear.

These examination findings correspond to level I hearing in 
the right ear and level I hearing in the left ear, pursuant 
to 38 C.F.R. § 4.85, Table VI.  Application of these numerals 
to 38 C.F.R. § 4.85, Table VII, yields a noncompensable 
rating.

The Board has considered the provisions of 38 C.F.R. § 4.86 
governing exceptional patterns of hearing impairment but 
concluded that they are inapplicable to the claim prior to 
July 6, 2007.  The puretone threshold at each of the four 
specified frequencies in either of the Veteran's ears was not 
55 db or more on VA examination in June 2005.  Moreover, the 
puretone threshold in either ear was not 30 dB or less at 
1000 Hz, nor was it 70 db or more at 2000 Hz.

The pertinent evidence for the period beginning July 6, 2007, 
consists of a fee-basis audiological examination performed on 
that date.  That examination yielded puretone thresholds in 
dbs for the four frequencies used for VA evaluation as 
follows:

Hertz (Hz)	|1000	|2000	|3000	|4000
	|Average
Right		|55	|65	|70	|80	|68
Left		|55	|55	|70	|80	|69

Speech recognition ability was measured at 82 percent in the 
right ear and 78 percent in the left ear.

These examination findings correspond level IV hearing in the 
right ear and level IV hearing in the left ear, pursuant to 
38 C.F.R. § 4.85, Table VI.  Application of these findings to 
38 C.F.R. § 4.85, Table VII, yields a 10 percent rating.  
Because the puretone threshold at each of the four specified 
frequencies is greater than 55 dbs, however, the Board also 
must consider whether the examination findings result in a 
higher numeral when applied to 38 C.F.R. § 4.85, Table VIa.  
See 38 C.F.R. § 4.86(a).  Pursuant to Table VIa, the 
examination findings correspond to level V hearing in the 
right ear and level V hearing in the left ear.  Application 
of these higher numerals to 38 C.F.R. § 4.85, Table VII, 
yields a 20 percent rating.

In sum, the evidence shows that the Veteran's hearing was not 
worse than level I in each ear prior to July 6, 2007, and was 
not worse than level V in each ear on and after that date.  
These numerals correspond to a noncompensable rating prior to 
July 6, 2007, and a 20 percent rating on and after that date.

The Board acknowledges that an April 2007 VA hearing 
evaluation note indicates that the Veteran's hearing acuity 
had deteriorated since his last examination in June 2005.  
However, that record does not contain the results of puretone 
audiometry testing, nor does it indicate whether the speech 
recognition scores contained therein represent values 
obtained from a controlled speech discrimination test 
(Maryland CNC).  See 38 C.F.R. § 4.85(a).  Accordingly, those 
results cannot be used to establish the Veteran's entitlement 
to a compensable rating prior to July 6, 2007.

The Board also acknowledges the statements received from the 
Veteran concerning the severity his hearing loss disability.  
The Veteran is competent to report his observations of his 
hearing acuity.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  However, in establishing a disability rating, the 
Board is constrained by the confines of the rating schedule.  
See Lendenman, supra.  Indeed, the Board's consideration of 
factors outside of the rating criteria provided by the 
regulations is error as a matter of law.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994).  The medical evidence of 
record clearly establishes that prior to July 6, 2007, the 
criteria for a compensable rating have not been met and that 
on and after July 6, 2007, the criteria for a rating higher 
than 20 percent have not been met.

Consideration has been given to assigning a staged rating for 
the Veteran's bilateral hearing loss disability; however, 
there is no evidence for the period prior to July 6, 2007, 
that a compensable rating was warranted, and there is no 
evidence for the period on and after July 6, 2007, that a 
rating higher than 20 percent is warranted.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 
Vet. App. 119 (1999).

Finally, the Board has considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The record reflects that the veteran has not 
required frequent hospitalizations for his service-connected 
bilateral hearing loss disability.  Although the Veteran 
retired in May 2005 and is in receipt of a total disability 
rating based on individual unemployability due to service-
connected disabilities, the record shows that he has numerous 
other service-connected and non-service-connected 
disabilities that interfere with his employability.  The 
Board notes that a May 2006 statement from the Veteran's 
former employer indicates that he was medically cleared to 
work with his hearing aids as recently as October 2004.  In 
sum, there is no indication in the record that the average 
industrial impairment from the Veteran's bilateral hearing 
loss disability would be in excess of that contemplated by 
the ratings assigned during the appeal period.  Accordingly, 
the Board has determined that referral of this case for 
extra-schedular consideration is not warranted.


ORDER

Entitlement to a compensable rating for bilateral hearing 
loss disability prior to July 6, 2007, and a rating higher 
than 20 percent on and after July 6, 2007, is denied.



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


